Citation Nr: 0218023	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  00-05 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
a right knee disability.

2.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
a left knee disability.

3.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
a heart disability.

4.  Entitlement to service connection for a bilateral hip 
disability, claimed as secondary to service-connected low 
back disability.

5.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected low back 
disability.

6.  Entitlement to an initial compensable evaluation for 
urinary incontinence, prior to November 27, 2000.

7.  Entitlement to an evaluation in excess of 20 percent 
for urinary incontinence, effective November 27, 2000.

8.  Entitlement to an initial compensable evaluation for 
fecal incontinence, prior to November 27, 2000.

9.  Entitlement to an evaluation in excess of 10 percent 
for fecal incontinence, effective November 27, 2000.

(The underlying issue of entitlement to service connection 
for a bilateral knee disability, and the issues of 
entitlement to an increased rating for postoperative 
status, bursa fracture L1 vertebra, rated 40 percent from 
May 10, 1999 through February 11, 2002; and entitlement to 
a rating in excess of 60 percent for low back disability 
from February 12, 2002, as well as the issue of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability will 
be considered in a later decision of the Board of 
Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1980, and had a period of active duty for 
training from June 7, 1984 to July 18, 1984.

By rating decision dated in May 1992, the Regional Office 
(RO), in pertinent part, denied the veteran's claims for 
service connection for a disability of the knees and for a 
heart condition.  She was notified of this determination 
and of her right to appeal by a letter dated the following 
month, but a timely appeal was not filed.  The veteran 
subsequently sought to reopen her claims for service 
connection for these disabilities.  In a January 2000 
rating action on appeal, the RO did not determine whether 
the veteran had submitted new and material evidence.  
Rather, it denied the veteran's claim on the merits 
following a de novo review of the record.  The requirement 
of submitting new and material evidence to reopen a claim 
is a material legal issue the Board is required to address 
on appeal despite the RO's May 1992 action.  Barnett v. 
Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  In light 
of the Board's legal duty to determine whether the veteran 
has submitted new and material evidence to reopen her 
previously denied claims, the issues certified by the RO 
have been rephrased as noted on the title page.

In the January 2000 rating action on appeal, the RO also 
denied service connection for a bilateral hip disability 
and for hypertension.  In addition, the RO granted service 
connection for urinary incontinence and fecal 
incontinence.  Each of these disabilities was evaluated as 
noncompensable, effective May 1999.  The veteran disagreed 
with the assigned ratings.  Based on the receipt of 
additional evidence, including the report of a Department 
of Veterans Affairs (VA) examination conducted in April 
2002, the RO, by rating decision dated later that month, 
increased the rating for urinary incontinence to 20 
percent, effective November 27, 2000; and increased the 
evaluation assigned for fecal incontinence to 10 percent, 
effective November 27, 2000.  The veteran has continued to 
disagree with the assigned ratings.  

In light of the determination in this case that new and 
material evidence has been submitted to reopen the claim 
of entitlement to service connection for a bilateral knee 
disability, the Board is undertaking additional 
development concerning this issue.  The Board also notes 
that additional action is being taken with respect to the 
issue of entitlement to an increased rating for a low back 
disability, rated as 40 percent disabling, effective May 
10, 1999, and evaluated as 60 percent disabling, effective 
February 12, 2002, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule 
of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  In light of 
the development to be taken with respect to the claim for 
an increased rating for the low back disability, the Board 
will defer adjudication of the issue of entitlement to a 
total rating based on individual unemployability due to 
service-connected disability.  After giving the notice and 
reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  By rating decision dated in May 1992, the RO denied 
service connection for a disability of each knee and for a 
heart disability.  The veteran did not appeal this 
determination.

2.  The evidence received since the May 1992 RO decision 
includes medical records establishing that the veteran has 
a bilateral knee disability.

3.  The newly received evidence is not cumulative of the 
evidence previously considered and is so significant that 
it must be considered in order to decide fairly the merits 
of the claim for service connection for a bilateral knee 
disability.

4.  The evidence pertaining to a heart condition received 
since the May 1992 RO determination is cumulative or 
redundant of information previously considered, and the 
additional evidence, by itself or in connection with 
previous submissions, is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for a heart disability.

5.  A bilateral hip disability has not been demonstrated 
by the evidence of record.

6.  There is no competent medical evidence that the 
veteran has hypertension.

7.  Prior to November 27, 2000, the veteran did not have 
to wear a pad for her service-connected urinary 
incontinence.  

8.  The veteran first reported that she wears a pad when 
seen by the VA on November 27, 2000.

9.  The veteran needs to change a pad for urinary 
incontinence less than two times per day.

10.  Prior to November 27, 2000, there was no leakage 
attributable to the veteran's service-connected fecal 
incontinence.

11.  Currently, the veteran's fecal incontinence is 
manifested by nonextensive leakage requiring the wearing 
of a pad, without frequent involuntary bowel movements.


CONCLUSIONS OF LAW

1.  The May 1992 rating decision is final, and new and 
material evidence has been received to reopen the claim 
for service connection for a bilateral knee disability.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(as in effect prior to August 29, 2001).

2.  The RO's decision of May 1992 which denied service 
connection for heart disease is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2002).

3.  The evidence received since the May 1992 rating 
decision is not new and material to reopen the veteran's 
claim for service connection for heart disease.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (as 
in effect prior to August 29, 2001).

4.  A bilateral hip disability is not proximately due to 
or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2002).

5.  Hypertension is not proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2002).

6.  An initial compensable evaluation for urinary 
incontinence, prior to November 27, 2000 is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.31, 4.115a, 
Diagnostic Code 7517 (2002).

7.  A rating in excess of 20 percent for urinary 
incontinence is not warranted, effective November 27, 
2000.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.115a, 
Diagnostic Code 7517 (2001).

8.  An initial compensable evaluation for fecal 
incontinence, prior to November 27, 2000 is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Code 7332 (2001).

9.  The criteria for a 30 percent evaluation for fecal 
incontinence have been met, effective November 27, 2000.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Code 7332 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-
grounded claim requirement, has expanded the duty of the 
VA to notify the veteran and the representative of the 
information and evidence necessary to substantiate a 
claim, and has enhanced VA's duty to assist a veteran in 
developing the evidence necessary to substantiate a claim.  
See Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)).  

VA issued regulations to implement the VCAA in August 
2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which were effective August 29, 2001.  
VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  The supplemental statement of the case issued in 
March 2002 informed the veteran of the VCAA, and set forth 
its provisions.  It also set forth the actions required by 
the veteran and the assistance the VA provides in the 
development of a case.  Further, the veteran was apprised 
of that evidence she needed to submit, and the VA's 
development activity.  The correspondence reflects that 
the veteran's representative received a copy.  There is no 
indication that this correspondence was returned as 
undeliverable.  As such, the Board finds that the VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate her claim, as well as the 
actions expected of her and those the VA would provide, 
have been met.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records 
as well as post-service VA and private treatment records.  
The veteran has not indicated that there is any additional 
evidence that could be obtained.  Accordingly, the Board 
finds that all information and evidence have been 
developed to the extent possible and that no prejudice 
will result to the veteran by the Board's consideration of 
this matter.  See Bernard v. Brown, 4 Vet. App. 384, 393-
94 (1993).

The following law and regulations are applicable to the 
claims for service connection.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West Supp. 2001).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of 
duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from 
an injury incurred or aggravated in line of duty.  38 
U.S.C.A. § 101(24) (West Supp. 2001).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists 
and (2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen 
v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

	I.  New and material evidence 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the 
RO may not thereafter be reopened and allowed.  The 
exception to this rule is found at 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim, which has 
been disallowed, the [VA] shall reopen the claim and 
review the former disposition of the claim."  Therefore, 
once an RO decision becomes final under section 7105(c), 
absent the submission of new and material evidence, the 
claim cannot be reopened or adjudicated by the VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).  (The provisions of 
38 C.F.R. § 3.156 which define new and material evidence 
were changed in 2001, but only as to claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)).)  Under the 
standard in effect in the veteran's case, newly received 
evidence may be sufficient to reopen a claim if it 
contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury 
or disability, even where it would not be enough to 
convince the Board to grant a claim.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The VA is required to review for its newness and 
materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis 
in order to determine whether a claim should be reopened 
and re-adjudicated on the merits.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present appeal, the veteran 
was informed of the last final disallowance of the claims 
for service connection for a heart disability and for a 
bilateral knee disability in June 1992.  Therefore, the 
Board must review, in light of the applicable law, 
regulations, and the United States Court of Appeals for 
Veterans Claims (Court) cases regarding finality, the 
additional evidence submitted since that determination.  
In order to do so, the Board will separately describe the 
evidence that was of record at that time, and the evidence 
presented subsequently.  The prior evidence of record is 
important in determining newness and materiality for the 
purposes of deciding whether to reopen a claim.  Id.

The old evidence 

The service medical records are negative for complaints or 
findings concerning a knee disability or a heart 
disability.  On a report of medical history in January 
1980, in conjunction with the separation examination, the 
veteran denied any bone or joint deformity and denied 
heart trouble.  On the separation examination in January 
1980, a clinical evaluation of the heart and lower 
extremities was normal.  

Service department medical records disclose that when the 
veteran was seen in July 1984, it was indicated that she 
had had bouts of ventricular tachycardia of unknown cause.  
She was referred to the cardiology clinic the next day, 
and an examination revealed an apical systolic murmur.  
The impression was possible cardiac conversion.  The 
diagnoses following the hospitalization from June to July 
1984 included cardiac arrhythmia.  

The veteran was examined by the VA in April 1986.  An 
examination of the cardiovascular system revealed no 
murmurs or irregularities.  No findings pertaining to the 
knees were reported on an examination of the 
musculoskeletal system.  An electrocardiogram showed sinus 
bradycardia, but was otherwise normal.  No pertinent 
diagnosis was recorded.

On VA general medical examination in January 1992, the 
examiner noted that the veteran had experienced two runs 
of ventricular tachycardia in July 1984, following her low 
back surgery, but this had been treated and suppressed and 
did not recur.  The veteran stated that she had right knee 
pain and indicated that she had once mentioned it to her 
family physician, but no diagnosis was made and no 
treatment was recommended.  An examination of the 
cardiovascular system revealed regular rate and rhythm, 
without rub, murmur or gallop.  There was limited flexion 
of the knees, bilaterally.  A chest X-ray study revealed 
that heart size was within normal limits.  An X-ray study 
of the right knee was negative.  The pertinent diagnoses 
were mild arthritis of the right knee and possible Baker's 
cyst of the right knee.

The RO decision 

By rating decision dated in May 1992, the RO denied 
service connection for a bilateral knee disability and for 
a heart disability.  In each case, the basis for the 
denial was that there was no evidence of a current knee or 
heart disability.  


The additional evidence 

The evidence submitted since the RO's May 1992 decision 
consists of private and VA medical records.  A private 
report indicates that the veteran was seen in October 1984 
for complaints of right knee creaking.  The impression was 
chondromalacia patella.  X-ray studies of the knees by the 
VA in 1999 reveal mild to moderate degenerative changes in 
the both knees.  

In a February 2000 statement, a chiropractor noted that 
the veteran had a severe weight shift that placed 
incredible stress upon the facet joints below the rods at 
L4, L5 and the sacrum joints.  He stated that the shift in 
weight bearing was translated downward through the knees 
and affected all the musculotendinous structures.  

X-ray studies of the knees on the July 2000 VA examination 
revealed mild degenerative changes of both knees.  The 
clinical examination revealed some crepitation in the 
patellofemoral joint on the right.  The examiner concluded 
that the veteran did not have osteoarthritis in either 
knee, but that she could develop some discomfort in the 
knees because of gait alterations from the back pathology.  

The Board finds that the additional evidence suggests that 
the veteran has a bilateral knee disability.  The 
statement from the veteran's chiropractor suggests that 
the bilateral knee disability is attributable to the 
veteran's service-connected low back disability.  This 
evidence is clearly new in that it was not previously of 
record.  In addition, it bears directly and substantially 
on the question before the Board, that is, whether the 
veteran has a bilateral knee disability that is related to 
her service-connected low back disability.  Specifically, 
the newly received evidence contributes to a more complete 
picture.  Hodge, supra.  This evidence is consequently of 
such significance that it must be considered in order to 
adjudicate the claim fairly.  The Board finds, 
accordingly, that the additional evidence is new and 
material, warranting reopening of the claim for service 
connection for a bilateral knee disability.  

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim of 
entitlement to service connection for a heart disability, 
the Board finds in this instance that while the additional 
clinical evidence was not considered by the RO in the May 
1992 rating decision, such evidence, considered in 
conjunction with the record as a whole, is merely 
cumulative and does not relate to the basis for the prior 
final denial.  Indeed, the additional evidence provides no 
findings suggesting that the veteran currently has a 
cardiovascular disability.  In this regard, the Board 
observes that an examination of the cardiovascular system 
when the veteran was seen in a VA outpatient treatment 
clinic in November 2001 revealed that heart auscultation 
was regular and there were no murmurs.  As such, the 
additional evidence, considered in conjunction with the 
record as a whole, provides no medical support that the 
veteran currently has a heart disability.  Consequently, 
the additional clinical and other evidentiary information 
which has been generated since the June 1992 decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  The Court has held 
that if the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Thus, the veteran's lay assertions to the effect that she 
has a heart disability that is related to service or to 
her service-connected low back disability are neither 
competent nor probative of the issue in question.  Indeed, 
in Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted 
that lay persons are not competent to offer medical 
opinions and, therefore, those opinions do not even serve 
as a basis on which to reopen a claim for service 
connection.  Accordingly, the Board concludes that the 
proffered evidence is not new and material, and does not 
provide a basis to reopen this claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

	II.  Service connection for a bilateral hip 
disability 

The evidence in support of the veteran's claim consists of 
her statements as well as a report from her private 
chiropractor.  As noted above, in a February 2000 
statement, a chiropractor noted that a review of X-rays 
indicated that the veteran had a fairly normal pelvic 
posture and sacral base angle.  However, the right hip and 
pelvis were higher than the left and the lumbar spine was 
in a severely posteriorly-shifted position.  The L3 
gravity line, instead of falling at or slightly forward of 
the anterior aspect of S1, was 7.5 cm. posterior to the 
normal position.  The examiner noted that this severe 
weight shift placed incredible stress upon the facet 
joints below the rods at L4, L5 and the sacrum joints.  He 
stated that the shift in weight bearing was translated 
downward through the hips, knees, ankles and feet, and 
affected all the musculotendinous structures.  

In addition, the Board points out that when the veteran 
was examined by the VA in January 1992, a history of 
increasing problems of pain radiating over both hips was 
noted.  Reportedly, she was advised at sometime in the 
past that this was due to a bone donor site from previous 
operations.  

The evidence against the claim consists of numerous 
medical records that fail to document that the veteran has 
any current disability of either hip.  The Board notes 
that the service medical records are negative for 
complaints or findings pertaining to the hips.  The Board 
acknowledges that the veteran's primary contention is that 
she has a bilateral hip disability that is due to her 
service-connected low back disability.  The Board notes 
that the statement from the chiropractor does not 
specifically state that she has a disability of the hips.  
The fact remains, moreover, that there is no clinical 
evidence that the veteran currently has a disability of 
either hip.  Although a diagnosis of bilateral hip 
osteoarthritis was made following a VA examination in 
November 1999, the examiner indicated that this needed to 
be corroborated by X-ray studies.  It is significant to 
point out, however, that X-ray studies of the hips at that 
time were negative.  

Of greater significance is the conclusion reached 
following the VA examination of the joints in July 2000.  
The Board concedes that the veteran reported that she had 
experienced bilateral hip pain since her back injury in 
1984.  An examination of the hips showed that she had 
normal and nontender range of motion.  Straight leg 
raising was negative, bilaterally.  Following the 
examination, it was concluded that she had normal hips, 
bilaterally, on both clinical and radiographic 
examinations.  The examiner commented that essentially no 
pathology was identified in either hip.  In sum, the 
clinical evidence of record fails to document that there 
is any disability of the hips.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  The 
Board concludes that the medical findings of record are of 
greater probative value than the veteran's statements 
concerning the presence of a hip disability.  The Board 
finds, therefore, that the preponderance of the evidence 
is against the claim for service connection for a 
bilateral hip disability.

	III.  Service connection for hypertension 

The only evidence in support of the veteran's claim for 
service connection for hypertension consists of a few 
elevated blood pressure readings and her statements 
regarding the onset of her claimed hypertension.  In this 
regard, when the veteran was hospitalized from June to 
July 1984 during her period of active duty for training, 
it was indicated that her blood pressure had dropped from 
150/90 to 80/48.  This was attributed to her spinal 
trauma.  Private medical records reflect blood pressure of 
132/90 in May 1995 and 140/96 in 1999.  Additional 
elevated blood pressure readings are of record.  

The fact remains, however, that there is no objective 
evidence that a diagnosis of hypertension has ever been 
made.  The Board points out that a veteran seeking 
compensation disability benefits must establish the 
existence of a chronic disability and a connection between 
the veteran's service or a service-connected disability 
and that chronic disability.  Since no chronic 
hypertension disability has been medically identified, 
there is no basis on which a grant of service connection 
may be made.  See Brammer, 3 Vet. App. 223.  The Board 
concludes, accordingly, that the preponderance of the 
evidence is against the claim for service connection for 
hypertension.


	IV.  An increased rating for urinary and fecal 
incontinence

Factual background

The veteran submitted a claim for service connection for a 
urinary condition on May 10, 1999.

The veteran was afforded a general medical examination by 
the VA in November 1999.  She related that she experienced 
some neurogenic bladder symptoms and had had urinary tract 
infections following her back surgery in 1984.  She also 
referred to urinary incontinence.  Following an 
examination, the pertinent diagnoses were history of 
neurogenic bladder and urinary incontinence.  

A VA genitourinary examination was also conducted in 
November 1999.  The veteran again indicated that she had a 
history of recurrent urinary tract infections since the L1 
vertebral fracture in 1984.  She also stated that she had 
a neurogenic bladder for a temporary period after the 
fracture, and that this persisted until about 1988.  She 
indicated that she had not been bothered by recurrent 
urinary tract infections since then, but that she had them 
occasionally.  The veteran complained of urinary 
incontinence that was described as mainly urge 
incontinence.  She did not report incontinence during 
coughing or sneezing.  She claimed that she urinated three 
times during the day and once at night.  She did not have 
any hesitancy or change in her urinary stream or dysuria.  
It was indicated that she did not use any pads.  The 
examination report notes that the veteran did not have any 
hospitalizations for urinary tract disease.  It was 
further related that she did not have any drainage, and 
had not had any invasive procedures.  It was noted that 
the urinary incontinence did not interfere with her life.  
An examination revealed that a urinalysis was normal.  The 
diagnoses were urinary incontinence, history of urinary 
tract infections in the past and history of neurogenic 
bladder in the past.

A VA examination of the rectum and anus was conducted in 
November 1999.  The veteran reported a history of 
constipation in the past.  She complained of fecal 
incontinence, and this was mainly in the form of poor 
sphincter control.  She maintained that she was unable to 
hold stools when she developed the urge.  She denied 
having any fecal leakage.  It was noted that she did not 
use any pads.  She did not have bleeding or thrombosed 
hemorrhoids.  She was not on any treatment for fecal 
incontinence.  A rectal and anal examination revealed 
normal sized lumen.  There were no hemorrhoids and anal 
sphincter tone was normal.  There were no fissures or 
signs of rectal bleeding.  The diagnoses were fecal 
incontinence and history of constipation in the past.

The veteran was afforded a VA examination of the joints in 
July 2000.  She complained of urge incontinence.  It was 
indicated that this never happened at night, and did not 
happen every time she had to urinate.  It was also noted 
that she took medication on occasion for this.  

VA outpatient treatment records dated from 2000 to 2002 
have been associated with the claims folder.  The veteran 
was seen on November 27, 2000 and asserted that she had no 
bowel or bladder sphincter control.  She indicated that 
this problem had gradually worsened since 1984.  She added 
that the problem had progressively worsened and she had a 
problem with loss of bowel or bladder contents.  She 
stated that this could occur during the day or at night, 
and the veteran denied having control of bowel or bladder 
function.  She alleged that she had "accidents" at any 
time of the day.  She related a sensation of a need to get 
to the bathroom as soon as she had the urge to go, and 
that she would move her whole urine volume or bowel 
contents.  She denied any abdominal or rectal pain.  She 
did not have diarrhea, but reported mild constipation.  It 
was noted that she moved her bowels every day to every 
other day of formed stool.  She denied that any particular 
food changed her bowel habits.  She stated that she had 
not noted any blood in her bowel movements.  

The veteran further related that she wore a pad all the 
time to catch her accidents.  She maintained that she had 
tried fiber in the past with no relief.  It was indicated 
that she had been seen by the urology clinic about two 
months earlier and that urodynamic studies were negative.  
On rectal examination, there was normal sphincter tone, 
with no masses palpated in the rectum.  There was stool 
present in the rectal vault and it was hemoccult negative.  
The pertinent diagnosis was possible fecal incontinence.  
The examiner stated that this could represent a 
neuromuscular etiology.  However, it was stated that the 
physical examination finding of normal sphincter tone 
would indicate that this was not the case (as would the 
normal urodynamics).  

VA outpatient treatment records also show that the veteran 
was seen in May 2001 for complaint of fecal and urinary 
incontinence.  She noted that when she got the urge to 
move her bowels or bladder, she would soil her pants if 
she did not get to the bathroom as soon as possible.  She 
reported that she had to wear Depends undergarments.  The 
veteran stated that the urinary condition was more of a 
problem for her, but noted that urodynamics were normal.  
The pertinent impression was complaints of fecal 
incontinence with possible overlying fecal urge and rectal 
urgency.  The examiner commented that given the chronicity 
of the veteran's complaints and her wanting some 
investigations performed, an anorectal manometry would be 
scheduled to assess the veteran's sphincter function.  

In August 2001 the veteran complained of fecal 
incontinence.  She reported that she moved her bowels 
every day to every other day.  She denied any diarrhea or 
constipation and indicated that she had "learned to live 
with" the problem.  She related that she had not 
experienced any leakage of stools for the previous two 
weeks.  She stated that if she could make it to a bathroom 
on time, she did not have seepage of stool into her 
underpants.  It was indicated that an anorectal manometry 
had showed mild decreased rectal sensation and rectal 
sphincter pressure with absent rectal reflex.  It was 
noted, however, that the clinical significance was 
unclear.  The examiner noted that based on the findings, 
it was felt that the veteran had more of a functional 
problem.  Following an examination, the pertinent 
diagnosis was functional fecal incontinence.  The examiner 
commented that anorectal manometry did not demonstrate 
significant physiologic abnormality to account for the 
veteran's symptoms.  

The veteran was again seen in November 2001 and reported 
that she had no bowel or urinary control.  She stated that 
she wore pads.  The veteran claimed that she felt the 
urge, but would lose control if she did not make it to the 
bathroom.  She related that she had tried medications, but 
the side effects were unpleasant and she preferred to wear 
pads.  She noted that she was OK with the incontinence 
until about one year earlier when it returned.  The 
pertinent assessment was urge incontinence.  In March 
2002, the veteran related that she would get severe 
abdominal cramps in the lower abdomen, and that when she 
had these episodes, she experienced seepage of stool from 
the anus, and that depending on the severity of the 
cramps, the stool was more or less.  She noted that she 
moved her bowels once a day to every other day of soft-
formed stool.  She had not noticed any gross blood.  An 
examination of the abdomen was positive for bowel sounds.  
The pertinent impression was functional fecal 
incontinence.  The examiner noted that the anorectal 
manometry did not demonstrate significant pathologic 
abnormality to account for the veteran's symptoms.  

On VA examination of the rectum and anus in April 2002, 
the veteran stated that she thought she first noticed a 
bit of incontinence in August 2000.  She related that it 
had slowly started to progress and that she had problems 
about once or twice a week with a little bit of soiling.  
She did not take any bulking agent, which she stated made 
her constipated.  She reported that she had a bowel 
movement about once every other day.  The examiner noted 
that the chart showed that the veteran had been seen 
recently and that an anal sphincter manometry was 
completely normal.  He noted that the diagnosis of 
functional fecal incontinence was generally rather 
idiopathic in origin and simply meant that there was no 
identifiable cause.  The veteran noted that she had never 
had black stools or painful bowel movements.  The 
diagnosis was functional fecal incontinence.

The veteran was afforded a VA genitourinary examination in 
April 2002.  She related that about three years earlier, 
her urinary problems started to progress and she would 
experience a little bit of wetting, maybe once every week 
or two.  She reported that over the past several months to 
a year it had progressed to almost daily.  The veteran 
indicated that it would average about five days out of the 
week, when she would have one episode of mild wetting.  
The examiner noted that the veteran was really vague as to 
how much.  He commented that it sounded as though it was 
"just maybe not too soak up a pad."  The veteran wore pads 
because of this, but did not wear diapers or Depends.  It 
was noted that the veteran was on medication for this 
problem.  The diagnosis was urge incontinence.

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the regulations do not give past medical 
reports precedence over current findings, the Board is to 
consider the veteran's medical history in determining the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  Id; Powell v. West, 13 
Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating 
assigned when service connection was granted for urinary 
and fecal incontinence, the Board must evaluate the 
relevant evidence since the effective date of the award; 
it may assign separate ratings for separate periods of 
time based on facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Urinary incontinence

An injury to the bladder will be rated as voiding 
dysfunction.  Diagnostic Code 7517.

Voiding dysfunction is rated on the basis of the 
particular condition involved such as urine leakage, 
frequency or obstructed voiding.  For continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence or stress incontinence:  when requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day, a 60 
percent evaluation may be assigned.  If requiring the 
wearing of absorbent materials which must be changed 2 to 
4 times per day, a 40 percent evaluation may be assigned.  
If requiring the wearing of absorbent materials which must 
be changed less than 2 times per day, a 20 percent 
evaluation may be assigned.  38 C.F.R. § 4.115a.  

In every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. 
§ 4.31.

The record establishes that the RO granted service 
connection for urinary incontinence and assigned a 
noncompensable evaluation, effective May 10, 1999, the 
date the veteran's claim for service connection for this 
disability was received.  Thereafter, based on the receipt 
of additional evidence, the RO, by rating action dated in 
April 2002, increased the evaluation to 20 percent, 
effective November 27, 2000.  The veteran argues that a 
compensable evaluation is warranted prior to November 27, 
2000, and that a rating in excess of 20 percent is 
warranted subsequent to that date.  

In this regard, the Board points out that during the VA 
genitourinary examination in November 1999, although she 
had complaints of urinary incontinence, the veteran 
specifically denied that she wore any pads.  It was 
further noted that she did not have any drainage and that 
the condition did not interfere with her life.  As noted 
above, in order to assign a 20 percent evaluation, the 
evidence had to show that the veteran had to wear some 
type of pad or absorbent material for her urinary 
incontinence.  Clearly, the history reported on this 
examination fails to provide a basis for a compensable 
evaluation prior to November 27, 2000.

The initial clinical indication that the veteran's 
service-connected urinary incontinence had increased in 
frequency was during the course of a VA outpatient 
treatment visit on November 27, 2000.  At that time, the 
veteran reported that she had accidents and had to wear a 
pad.  In addition, the Board notes that during the most 
recent VA genitourinary examination, conducted in April 
2002, the veteran related that one episode of mild wetting 
almost daily.  There is no indication in the record that 
the veteran's condition was of such severity that she had 
to change pads two or more times per day.  

The evidence in support of the veteran's claims consists 
primarily of her statements regarding the severity of her 
urinary incontinence.  In contrast, the Board concludes 
that the medical findings on examination are of greater 
probative value and fail to demonstrate that her service-
connected urinary incontinence was compensable prior to 
November 27, 2000, or that a rating in excess of 20 
percent is warranted currently.  The Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating for urinary incontinence.  

B.  Fecal incontinence

A noncompensable evaluation is warranted for healed or 
slight impairment of sphincter control without leakage.  A 
10 percent evaluation required constant slight or 
occasional moderate leakage.  A 30 percent evaluation is 
warranted for occasional involuntary bowel movements, 
necessitating wearing of a pad.  A 60 percent evaluation 
is assigned for extensive leakage and fairly frequent 
involuntary bowel movements.  Complete loss of sphincter 
control warrants a 100 percent rating.  Diagnostic Code 
7332.

The record establishes that the RO granted service 
connection for fecal incontinence and assigned a 
noncompensable evaluation, effective May 10, 1999, the 
date the veteran's claim for service connection for this 
disability was received.  Thereafter, based on the receipt 
of additional evidence, the RO, by rating action dated in 
April 2002, increased the evaluation to 10 percent, 
effective November 27, 2000.  The veteran argues that a 
compensable evaluation is warranted prior to November 27, 
2000, and that a rating in excess of 10 percent is 
warranted subsequent to that date.  

The noncompensable evaluation for fecal incontinence was 
predicated, in part, on the findings of a VA examination 
of the rectum and anus in November 1999.  At that time, 
the veteran specifically denied having any fecal leakage, 
and she stated that she did not wear any pads.  As noted 
above, in order to assign a compensable evaluation for 
this disability, there must be at least some leakage.  In 
the absence of this finding, there is no basis on which a 
compensable evaluation could be assigned prior to November 
27, 2000.  

The Board acknowledges that the veteran first reported 
that she wore a pad to catch her accidents when she was 
seen at a VA outpatient treatment clinic on November 27, 
2000.  A clinical evaluation at that time revealed normal 
sphincter tone.  The outpatient treatment records reflect 
continued complaints of fecal incontinence.  In May 2001, 
the veteran reported that she would soil her pants if 
should did not get to a bathroom as soon as she had the 
urge to defecate.  She noted at that time that she was 
wearing pads.  In light of the fact that the veteran wears 
a pad and apparently has involuntary bowel movements, the 
Board, resolving all doubt in her favor, finds that a 30 
percent evaluation is appropriate for fecal incontinence, 
effective November 27, 2000.  There is no basis in the 
record, however, for a rating in excess of 30 percent.  In 
this regard, the Board notes that the evidence does not 
support a finding that the leakage is extensive or that 
the veteran experiences frequent involuntary bowel 
movements.  



ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for a bilateral knee 
disability and, to this extent, the appeal is granted.

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for a 
heart disability, the appeal is denied.

Service connection for a bilateral hip disability on a 
secondary basis is denied.

Service connection for hypertension on a secondary basis 
is denied.

An initial compensable evaluation for urinary 
incontinence, prior to November 27, 2000 is denied.

An evaluation in excess of 20 percent for urinary 
incontinence effective November 27, 2000 is denied.

An initial compensable evaluation for rectal incontinence, 
prior to November 27, is denied.

An increased rating to 30 percent for fecal incontinence, 
effective November 27, 2000 is granted, subject to the 
governing law and regulations pertaining to the payment of 
monetary benefits.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

